FILED
                                           COUATEORT OF APPEALS              1
                                             ST        F        OWWASHINGTON

                                            1018SEP 10 AM 8:45




      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

OPTION ONE MORTGAGE                   )
CORPORATION,                          )       No. 76646-5-1
                                      )
            Respondent,               )       DIVISION ONE
                                      )
      v.                              )
                                      )
STAR HOVANDER a/k/a                   )       UNPUBLISHED OPINION
STARLARE HOVANDER,                    )
                                      )
            Appellant,                )
                                      )
and STEVEN HOVANDER,                  )
wife and husband and their            )
marital community;                    )
NORTH WASHINGTON                      )
COLLECTIONS; ARON C.                  )
HOVANDER; GUY HOVANDER;               )
HAL HOVANDER; CLARK "DOE";            )
"JOHN DOE" NELSON; JOHN               )
CALENE; JANIS THEOPIK; IRA            )
MELANTHY; VIRGINIA PATLETTE;          )
JAMES DAILEY; ROBERT WHITE;           )
SANDRA STACEY; UNKNOWN                )
PARTIES IN POSSESSION;                )
UNKNOWN PARTIES CLAIMING A            )
RIGHT TO POSSESSION; and              )
UNKNOWN OCCUPANTS,                    )
                                      )       FILED: September 10, 2018
            Defendants.               )
                                      )

      LEACH, J. — Star Hovander appeals the trial court's denial of her request

to vacate a judgment and decree of foreclosure. She claims that Option One
•   No. 76646-5-1 /2



    Mortgage Corporation failed to serve her with the summons and complaint, so

    the judgment is void. But Hovander's failure to provide evidence to support this

    affirmative defense in response to Option One's summary judgment motion

    resulted in her losing it. We affirm.

                                            FACTS

           Mariner's Capital Inc. loaned Star Hovander $400,000, evidenced by a

    promissory note. A deed of trust encumbering the property known as 5268

    Olson Road, Ferndale, Whatcom County, Washington, secured the note.

    Mariner's Capital later assigned the note and deed of trust to Option One.

           After Hovander missed note payments, Option One filed a lawsuit to

    foreclose the deed of trust. On December 28, 2007, a process server served the

    amended summons, complaint, and related exhibits on Hovander by delivering

    them to "CLARK (DOE)," who was living in a motor home at 5268 Olson Road.

    Option One filed the process server's affidavit of service.

           On January 14, 2008, Hovander filed a "Response to Amended Summons

    Demand to File Lawsuit." She claimed that she had not been served a summons

    or default notice of foreclosure on the property. She did not sign this response

    under oath.

           In November 2008, Option One moved for summary judgment with a

    supporting declaration. Appearing pro se, Hovander responded to the motion.

                                             -2-
No. 76646-5-1/ 3



Her response included no evidence supporting her claim that she had not been

served.    Instead, Hovander asserted that she had entered into a loan

modification agreement with Option One.

      In January 2009, the trial court granted summary judgment to Option One,

and in February 2009, it entered a judgment of foreclosure against the

Hovanders. The Whatcom County Sheriff sold the property at a foreclosure sale.

      In December 2016, Hovander filed a motion to show cause why the

judgment should not be vacated. Hovander claimed that the 2009 judgment was

void because she was not properly served. The trial court ordered Option One to

appear and show cause why the judgment should not be vacated. The trial court

determined that Hovander's service objection came too late and denied the

motion to vacate with prejudice. Hovander appeals.

                                   ANALYSIS

      Hovander sought relief under CR 60(b)(5). This rule allows a court to

vacate a void judgment. She claims that because she never received proper

service, the court did not have personal jurisdiction over her when it entered the

challenged judgment, making it void. So the trial court should have vacated it.1

Generally, a trial court has broad discretion in ruling on motions to vacate a


       1 See Am. Express Centurion Bank v. Stratman, 172 Wn. App. 667, 672,
292 P.3d 128 (2012); Morris v. Palouse River & Coulee City R.R., 149 Wn. App.
366, 370-71, 203 P.3d 1069 (2009).
                                     -3-
No. 76646-5-1/ 4



judgment.2    But a trial court has a nondiscretionary duty to vacate a void

judgment.3 An appellate court reviews a claim that a judgment is void de novo.4

       First, Option One contends that !aches bars Hovander's defense because

of her substantial delay in filing the motion to vacate. We disagree. Washington

case law is clear that laches does not bar a motion attacking a judgment for lack

of personal jurisdiction.5

       But Hovander lost her right to challenge personal jurisdiction when she did

not include any evidence supporting this affirmative defense in her response to

Option One's summary judgment motion. Option One had the initial burden of

producing an affidavit of service "that on its face shows that service was properly

carried out."6   The burden then shifted to Hovander to prove by clear and


       2  Leen v. Demopolis, 62 Wn. App. 473, 478, 815 P.2d 269 (1991).
        3 Servatron, Inc. v. Intelligent Wireless Prods., Inc., 186 Wn. App. 666,
679, 346 P.3d 831 (2015); Leen, 62 Wn. App. at 478; Allied Fid. Ins. Co. v. Ruth,
57 Wn. App. 783, 790, 790 P.2d 206 (1990); but see Kennedy v. Sundown
Speed Marine, Inc., 97 Wn.2d 544, 548 (plurality opinion), 550-51 (Utter, J.,
dissenting), 647 P.2d 30 (1982) (in which the justices disagreed about the
standard of review on a CR 60(b)(5) motion).
       4 ShareBuilder Sec., Corp. v. Hoang, 137 Wn. App. 330, 334, 153 P.3d
222(2007).
       5 Lushinqton v. Seattle Auto & Driving Club, 60 Wash. 546, 548-49, 111 P.
785 (1910) (rejecting a claim of laches and stating, "`It is universally conceded
that a judgment void for want of jurisdiction over the person of the defendant may
be vacated on motion, irrespective of the lapse of time."(quoting Dane v. Daniel,
28 Wash. 155, 165, 68 P. 446 (1902))); (Allstate Ins. Co. v. Khani, 75 Wn. App.
317, 323-24, 877 P.2d 724 (1994) (stating that a motion attacking a void
judgment may be brought at any time and not even laches can bar the attack);
see Stratman, 172 Wn. App. at 672.
       6 Stratman, 172 Wn. App. at 672.
                                          -4-
No. 76646-5-1 / 5



convincing evidence that service was improper.7            Counsel for Hovander

suggested at oral argument that because she initially appeared pro se, we should

hold her to a more lenient standard. But the law holds pro se litigants to the

same standard as attorneys.8

       Here, Option One filed an affidavit of service that on its face showed

proper service on Hovander.        The affidavit states that the process server

delivered the summons and amended complaint to "CLARK (DOE) — Who was

living in a motorhome on the property."       This affidavit provides prima facie

evidence of proper service. Hovander raised the service issue in her unsworn

response to the summons, demonstrating her awareness of the defense. Yet, in

her summary judgment response, she presented no evidence creating a material

issue of fact about service. She failed to meet her burden of presenting evidence

to support her claim of insufficient service. Thus, the trial court properly granted

summary judgment.

       A party can waive the defense of lack of personal jurisdiction. CR 12(b)(6)

provides that a party waives this defense by failing to raise it either in an

       7 Stratman, 172 Wn. App. at 672.
       8  Edwards v. Le Duc, 157 Wn. App. 455, 460, 238 P.3d 1187 (2010)("A
trial court must hold pro se parties to the same standards to which it holds
attorneys."); In re Marriage of Olson, 69 Wn. App. 621, 626, 850 P.2d 527(1993)
(stating that "the law does not distinguish between one who elects to conduct his
or her own legal affairs and one who seeks assistance of counsel—both are
subject to the same procedural and substantive laws" (quoting In re Marriage of
Wherley, 34 Wn. App. 344, 349, 661 P.2d 155 (1983))).
                                         -5-
No. 76646-5-1/6



appropriate motion or a responsive pleading. Our Supreme Court has held that a

defendant also may waive this affirmative defense if either (1) assertion of the

defense is inconsistent with defendant's prior behavior or (2) the defendant has

been dilatory in asserting the defense.° This case illustrates yet another way a

party can lose this affirmative defense, by failing to present sufficient evidence to

create a genuine issue of material fact in response to a summary judgment

motion.

       Hovander included sworn statements to support her service challenge with

her CR 60(b) motion, but she presented this evidence too late. CR 60 is not a

substitute for a direct appea1.1° If Hovander disagreed with the court's summary

judgment decision, her remedy was to appeal that decision directly or ask the

court to exercise its discretion to consider additional evidence on a motion for

reconsideration. CR 60(b) does not provide another means of seeking relief.

       Finally, at oral argument Hovander's counsel attempted to make an issue

out of the trial court's decision to strike Hovander's untimely pleadings in

opposition to the summary judgment motion. But counsel acknowledged that

those pleadings do not contain any argument or evidence about service. So




      9 Lybbert v. Grant County, 141 Wn.2d 29, 39, 1 P.3d 1124 (2000).
      10 See Kern v. Kern, 28 Wn.2d 617, 619, 183 P.2d 811 (1947); In re
Marriage of Thurston, 92 Wn. App. 494, 499, 963 P.2d 947(1998).
                                      -6-
No. 76646-5-1/ 7



Hovander does not show that the trial court prejudiced her lack of personal

jurisdiction defense by striking those pleadings.

       Under the circumstances presented here, Hovander lost her affirmative

defense of insufficient service when she failed to provide evidence to support the

defense in response to Option One's summary judgment motion."

                                  CONCLUSION

       We affirm the trial court's denial of Hovander's motion to vacate.




                                                                       4P
                                                                        .




WE CONCUR:




     " Because we decide that Hovander lost her personal jurisdiction
defense, we do not address Option One's contention that it properly served
Hovander or its argument that Hovander failed to serve the motion to vacate on a
necessary party as required by CR 60(e)(3).
                                      -7-